Citation Nr: 1402073	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) as of January 9, 2008, a rating higher than 30 percent as of October 1, 2009, a rating higher than 50 percent as of November 18, 2010, and a rating higher than 70 percent since November 16, 2011.

(In the interim, from August 31, 2009 to September 30, 2009, the Veteran had a temporary 100 percent rating for his PTSD under the provisions of 38 C.F.R. § 4.29.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from April 1969 to January 1972.

He appealed to the Board of Veterans' Appeals (BVA/Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted his claim of entitlement to service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from January 9, 2008, the date of receipt of his claim for this condition.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This will compensate him for the variance in the severity of his disability.).

Additional decisions since issued during the pendency of this appeal have granted higher ratings for this disability, so have "staged" the rating in accordance with the holding in Fenderson.  But there remained for consideration whether the Veteran was entitled to even higher ratings, that is, except for when he had the highest possible rating of 100 percent from August 31, 2009 to September 30, 2009, under the provisions of 38 C.F.R. § 4.29.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  This VA regulation allowed for assignment of the temporary 100 percent rating since he had been hospitalized for more than 21 days for treatment of his service-connected disability.  The rating increases, however, to less than this maximum possible level, did not abrogate his pending appeal.  But he even more recently has indicated in December 2013, through his representative, that he is withdrawing his appeal for higher ratings for his PTSD.  So the Board is summarily dismissing his appeal.



FINDING OF FACT

In a written communication to the RO dated and received in December 2013, prior to promulgation of a decision by the Board, the Veteran withdrew this appeal for higher (increased) ratings for his PTSD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

A substantive appeal (VA Form 9 or equivalent) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204.

In December 2013, the Veteran withdrew his appeal of this increased-rating claim, so there remain no allegations of error of fact or law for appellate consideration.  In essence, a "case or controversy" involving a pending adverse determination that he has taken exception to no longer exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board is without jurisdiction to review the appeal of this claim, in turn requiring its dismissal without prejudice.



ORDER

This claim is summarily dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


